DETAILED ACTION
	This is the first Office action on the merits. Claims 1-14 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed December 28, 2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In addition, it appears that the 2nd foreign document cited in the IDS is incorrect, according to the International Search Report.
The Examiner has cited the documents provided by the International Search Report or their English equivalents.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both a rod in Fig. 2 and what appears to be the rim in Fig. 4.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “4” has been used to designate both the opening in Fig. 2 and the first maneuvering key in Fig. 4.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
Reference character “16” is used to designate the maneuvering key on Page 2 line 20, but reference character “4” is used to designate the maneuvering key on Page 2 line 22 and Page 3 line 11.
Reference character “4” is used to designate the opening on Page 2 line 18, but it is also used to designate the first portion on Page 2 line 24.
Reference character “10” is used to designate the third recess on Page 3 line 2, but reference character “12” is used to designate the third recess on Page 3 line 6 and Page 3 line 12
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "behind" in claims 1-2, 7, and 11 is a relative term which renders the claims indefinite.  The term "behind" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The position of the first recess on the rod in relation to the first shoulder and the position of the second recess in relation to the first recess have been rendered indefinite by the use of the term "behind".
Claims 4, 8, and 11 recite the limitation “wherein the second shoulder comprises a third recess” in each claim. However, Page 3 lines 6-8 of the Specification state the third recess is provided with a helical spring which acts as a second shoulder. Therefore, there is lack of antecedent basis for the limitation “wherein the second shoulder comprises a third recess.”
Claims 3, 5-6, 9-10, and 12-14 are rendered indefinite due to their dependency from the indefinite claims rejected above.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-5, 7-9, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,033,617 (Cappellotto et al.) in view of EP 2403721 B1 (Crocco).
Regarding Claim 1, Cappellotto et al. discloses (Abstract, Col. 2 lines 34-41; Fig. 2) a nipple (member 5b) for spoked wheels of the tubeless type including a rod (cylindrical tang 10b) with an axial blind hole (18b) which is internally threaded (Col. 2 lines 47-51), a first (12b) and a second shoulder (ring 13b acts as second shoulder) which are formed on the rod at an end of the rod which is distal from the opening of the axial hole (Col. 2 lines 34-41) and in a zone of the rod which is proximal with respect to the opening (13b is proximal to blind hole 18b), respectively, and a recess (Col. 2 lines 38-41, second seat) for a sealing ring (15b) on the rod substantially behind the first shoulder (12b). 
Cappellotto et al. does not disclose the nipple comprises at least a second recess for a second sealing ring on the rod between the first recess and the second shoulder.
	However, Crocco teaches (Para. [0016]-[0018]; Fig. 7) a first, second, and, optionally, a third sealing member 50 to secure the end of a spoke 16 in a hole 18 in a rim 12.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member of Cappellotto et al. to include an a second sealing ring, as taught by Crocco, because this would be an obvious multiplication of parts in order to provide a more secure seal of the anchoring member to the rim. Furthermore, one of ordinary skill in the art would find it obvious to provide a second recess for the second sealing member, as an obvious multiplication of parts in order to prevent movement of the second sealing member with respect to the rod. This teaching would result in the claimed arrangement of the second sealing ring disposed between the first recess and the second shoulder.
Regarding Claim 2, Cappellotto et al. and Crocco disclose the nipple for spoked wheels according to claim 1, as discussed above. 
Cappellotto et al. does not disclose a second recess is formed behind the first recess.
However, Crocco teaches (Para. [0016]-[0018]; Fig. 7) three sealing members 50 stacked one on the other. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member of Cappellotto et al. to include an a second sealing ring, as taught by Crocco, because this would be an obvious multiplication of parts in order to provide a more secure seal of the anchoring member to the rim. Furthermore, one of ordinary skill in the art would find it obvious to provide a second recess for the second sealing member, as an obvious multiplication of parts in order to prevent movement of the second sealing member with respect to the rod. This teaching would result in the claimed arrangement of the second sealing ring disposed between the first recess and the second shoulder.
Regarding Claim 3, Cappellotto et al. and Crocco disclose the nipple for spoked wheels according to claim 1, as discussed above. 
Cappellotto et al. further discloses (Col. 2 lines 38-41; Fig. 2) a sealing ring 15b of the O-ring type. 
In addition, Crocco teaches (Para. [0018]; Fig. 7) each sealing member 50 is an O-ring.
Regarding Claim 4, Cappellotto et al. and Crocco disclose the nipple for spoked wheels according to claim 1, as discussed above.
Cappellotto et al. further discloses (Col. 2 lines 34-41; Fig. 2) a seat 14b that receives a snap ring 13b which acts as a second shoulder.
Regarding Claim 5, Cappellotto et al. and Crocco disclose the nipple for spoked wheels according to claims 1 and 4, as discussed above.

However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a helical spring instead of a snap ring disclosed by Cappellotto et al. because it is known that a resilient ring may be a snap type or a helical type and that they are functional equivalents.
Regarding Claim 7, Cappellotto et al. discloses (Abstract, Col. 2 lines 34-41; Fig. 2) a nipple (member 5b) for spoked wheels of the tubeless type including a rod (cylindrical tang 10b) with an axial blind hole (18b) which is internally threaded (Col. 2 lines 47-51), a first (12b) and a second shoulder (ring 13b acts as second shoulder) which are formed on the rod at an end of the rod which is distal from the opening of the axial hole (Col. 2 lines 34-41) and in a zone of the rod which is proximal with respect to the opening (13b is proximal to blind hole 18b), respectively, and a recess (Col. 2 lines 38-41, second seat) for a sealing ring (15b) on the rod substantially behind the first shoulder (12b), and the sealing ring is an O-ring (Col. 2 lines 38-41).
Cappellotto et al. does not disclose the nipple comprises at least a second recess for a second sealing ring on the rod between the first recess and the second shoulder, the at least one second recess being formed behind the first recess.
	However, Crocco teaches (Para. [0016]-[0018]; Fig. 7) a first, second, and, optionally, a third sealing member 50 stacked one on the other to secure the end of a spoke 16 in a hole 18 in a rim 12.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member of Cappellotto et al. to include an a second sealing ring, as taught by Crocco, because this would be an obvious multiplication of parts in order to provide a more secure seal of the anchoring member to the rim. Furthermore, one of ordinary skill in the art would find it obvious to provide a second recess for the second sealing member, as an obvious multiplication of parts in order to prevent movement of the second sealing member with 
Regarding Claim 8, Cappellotto et al. and Crocco disclose the nipple for spoked wheels according to claim 7, as discussed above.
Cappellotto et al. further discloses (Col. 2 lines 34-41; Fig. 2) a seat 14b that receives a snap ring 13b which acts as a second shoulder.
Regarding Claim 9, Cappellotto et al. and Crocco disclose the nipple for spoked wheels according to claims 7-8, as discussed above.
Cappellotto et al. does not disclose the resilient ring 13b is a helical spring.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a helical spring instead of a snap ring disclosed by Cappellotto et al. because it is known that a resilient ring may be a snap type or a helical type and that they are functional equivalents.
Regarding Claim 11, Cappellotto et al. discloses (Abstract, Col. 2 lines 34-41; Fig. 2) a nipple (member 5b) for spoked wheels of the tubeless type including a rod (cylindrical tang 10b) with an axial blind hole (18b) which is internally threaded (Col. 2 lines 47-51), a first (12b) and a second shoulder (ring 13b acts as second shoulder) which are formed on the rod at an end of the rod which is distal from the opening of the axial hole (Col. 2 lines 34-41) and in a zone of the rod which is proximal with respect to the opening (13b is proximal to blind hole 18b), respectively, and a recess (Col. 2 lines 38-41, second seat) for a sealing ring (15b) on the rod substantially behind the first shoulder (12b), and a seat 14b that receives a snap ring 13b which acts as a second shoulder (Col. 2 lines 34-41).
Cappellotto et al. does not disclose the nipple comprises at least a second recess for a second sealing ring on the rod between the first recess and the second shoulder, the at least one second recess being formed behind the first recess.

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member of Cappellotto et al. to include an a second sealing ring, as taught by Crocco, because this would be an obvious multiplication of parts in order to provide a more secure seal of the anchoring member to the rim. Furthermore, one of ordinary skill in the art would find it obvious to provide a second recess for the second sealing member, as an obvious multiplication of parts in order to prevent movement of the second sealing member with respect to the rod. This teaching would result in the claimed arrangement of the second sealing ring disposed between the first recess and the second shoulder.
Regarding Claim 12, Cappellotto et al. and Crocco disclose the nipple for spoked wheels according to claim 11, as discussed above.
Cappellotto et al. further discloses (Col. 2 lines 38-41; Fig. 2) a sealing ring 15b of the O-ring type. 
In addition, Crocco teaches (Para. [0018]; Fig. 7) each sealing member 50 is an O-ring.
Regarding Claim 13, Cappellotto et al. and Crocco disclose the nipple for spoked wheels according to claim 11, as discussed above.
Cappellotto et al. does not disclose the resilient ring 13b is a helical spring.
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a helical spring instead of a snap ring disclosed by Cappellotto et al. because it is known that a resilient ring may be a snap type or a helical type and that they are functional equivalents.

Claims 6, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cappellotto et al. ('617) in view of Crocco as applied to claims 1-5, 7-9, and 11-13, respectively, above, and further in view of Cappellotto et al  (8,182,047).
Regarding Claim 6, Cappelotto et al ‘617 and Crocco disclose the nipple for spoked wheels according to claims 1 and 4, as discussed above.
Cappellotto et al ‘617 and Crocco do not disclose the third recess is in a substantially central position along the axis of the rod.
However, Cappellotto et al ‘047 teaches (Col. 3 lines 22-32; Fig. 1) an annular depression 17 to receive a snap ring 12 on the end portion 4 of the spoke 3 (it can be seen in Fig. 1 that the depression 17 is in a substantially central position between the stem 5 and operating head 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member disclosed by Cappellotto et al ‘617, as modified by Crocco, to have a centrally located snap ring, as taught by Cappellotto et al ‘047, depending on the length of the nipple, in order to allow for axial movement of the nipple in the event of deformation of the rim to avoid breakage of the spoke.
Regarding Claim 10, Cappellotto et al ‘617 and Crocco disclose the nipple for spoked wheels according to claims 7-8, as discussed above.
Cappellotto et al ‘617 and Crocco do not disclose the third recess is in a substantially central position along the axis of the rod.
However, Cappellotto et al ‘047 teaches (Col. 3 lines 22-32; Fig. 1) an annular depression 17 to receive a snap ring 12 on the end portion 4 of the spoke 3 (it can be seen in Fig. 1 that the depression 17 is in a substantially central position between the stem 5 and operating head 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member disclosed by Cappellotto et al ‘617, as modified by Crocco, 
Regarding Claim 14, Cappellotto et al ‘617 and Crocco disclose the nipple for spoked wheels according to claim 11, as discussed above.
Cappellotto et al ‘617 and Crocco do not disclose the third recess is in a substantially central position along the axis of the rod.
However, Cappellotto et al ‘047 teaches (Col. 3 lines 22-32; Fig. 1) an annular depression 17 to receive a snap ring 12 on the end portion 4 of the spoke 3 (it can be seen in Fig. 1 that the depression 17 is in a substantially central position between the stem 5 and operating head 16).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the anchoring member disclosed by Cappellotto et al ‘617, as modified by Crocco, to have a centrally located snap ring, as taught by Cappellotto et al ‘047, depending on the length of the nipple, in order to allow for axial movement of the nipple in the event of deformation of the rim to avoid breakage of the spoke.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references disclose nipples for spoked wheels similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY G CASTONGUAY whose telephone number is (571)272-5865.  The examiner can normally be reached on Mon- Fri 8:00AM to 5:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.G.C./Examiner, Art Unit 3617                                                                                                                                                                                                        
							/JASON R BELLINGER/                                                                                                     Primary Examiner, Art Unit 3617